DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryall et al. (herein Ryall) (US 3,801,217).Regarding Claim 1:In Figure 2 Ryall discloses a multistage pump (multistage centrifugal pump) for Regarding Claim 2:In Figure 2 Ryall discloses a multistage pump, wherein the collector chamber (CC) is displaced in axial direction with respect to the diffuser (144) of the last stage (LS) to such an amount that the diffuser of the last stage and the collection chamber do not overlap in the axial direction (as seen in Figure 2, the CC is located entirely axially above the diffuser 144 of the last stage).Regarding Claim 3:In Figure 2 Ryall discloses a multistage pump, wherein each impeller of the first stage and the last stage is a radial impeller configured to discharge the fluid in a radial direction with the radial direction being perpendicular to the axial direction (as seen in Figure 2, each impeller 114 is a radial impeller that ejects fluid in a radial direction perpendicular to the axial direction).Regarding Claim 4: In Figure 2 Ryall discloses a multistage pump, wherein the collector (the collector is formed by discharge cover 142 which is the casing of the last stage) forms the stage casing of the last stage.Regarding Claim 5:Regarding Claim 8:In Figure 2 Ryall discloses a multistage pump, wherein the plurality of stages comprises at least one intermediate stage, and wherein the at least one intermediate stage is arranged between the first stage and the last stage (as seen in Figure 2, multiple intermediate stages are disposed between the FS and the LS).Regarding Claim 10:In Figure 2 Ryall discloses a multistage pump, wherein the outer pump housing (126, 160) comprises a barrel casing (126, 160 described and depicted as a barrel casing), in which is configured the plurality of stages, so that the barrel casing encloses the plurality of stages (see Figure 2).Regarding Claim 11:In Figure 2 Ryall discloses a multistage pump, wherein the barrel casing (126, 160) has a tubular shape and extends from a first axial end coaxially with the pump shaft to a second axial end (as seen in Figure 2, 126 and 160 extend from a first axial end at the bottom to a second axial end at the top).Regarding Claim 12:In Figure 2 Ryall discloses a multistage pump, further comprising a suction cover (140) configured to close the first axial end of the barrel casing, and a discharge cover (142)  to close the second axial end of the barrel casing.Regarding Claim 13:In Figure 2 Ryall discloses a multistage pump, wherein each of the suction cover (140) and the discharge cover (142) is secured to the barrel casing by fixing elements (the discharge cover is fixed by flange 146 and the suction cover is fixed by 140a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryall et al. (herein Ryall) (US 3,801,217) in view of Bevington et al. (herein Bevington) (US 4,802,819)Ryall substantially discloses all the claimed limitations including that the collector chamber (CC) is annular (see Figure 2) but fails to disclose that the outer diameter of the collector chamber is smaller than or equal to the outer diameter of the diffusor of the last stage. However, in Figures 1-2, Bevington discloses a similar multistage centrifugal pump (10) wherein the outer diameter of a collector chamber (60) is smaller than or nearly equal to the outer diameter of the adjacent diffusor (15).Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).Hence based on Bevington’s teachings and the cited case law, it would have been . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryall et al. (herein Ryall) (US 3,801,217) in view of Bergamini et al. (herein Bergamini) (US 2015/0330391) Ryall fails to disclose a plurality of tie rods configured to fix the plurality of stages with respect to each other, each tie rod extends in the axial direction parallel to the pump shaft through the plurality of stage casings.However in Figure 2 Bergamini discloses a similar multistage centrifugal pump (101) comprising a plurality of tie rods (140) configured to fix the plurality of stages with respect to each other, each tie rod extends in the axial direction parallel to the pump shaft through the plurality of stage casings (see paragraph [0039]).Hence, based on Bergamini’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attached Ryall’s stages to each other using tie rods, since doing so would allow for easy assembly and disassembly and provide a secure connection between the stages. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant multistage pumps and compressors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746